MANDERINO, Justice
(dissenting).
The majority arrives at its decision by a consideration of whether a church corporation — a legal entity in Pennsylvania — is a “uníate church” and by ascertaining the “ecclesiastical nature” of the church corporation. Such an approach is unlike any used when we have before us the problems of any other legal person — including profit and nonprofit corporations. When we consider a dispute involving the control of a business corporation, we do not consider whether that corporation is a “uníate” with its parent corporation. We do not consider any kind of “nature” — eccesiastical or otherwise — about the business corporation. When we have before us a dispute involving a nonprofit corporation — for example, a charity — we *358do not consider whether that corporation is in “uniate” with some national or international organization interested in a particular charitable purpose. We do not consider the benevolent “nature” of the nonprofit corporation.
This appeal involves a dispute about who controls a corporation — a legal entity under the law of Pennsylvania. There is absolutely no need to consider the dispute in mysterious nomenclature, which has its proper purpose in other sciences, but not the law. Our law recognizes individual persons and corporate persons, and we have laws and regulations which tell us how to determine who properly has control of a corporation at any given moment. My review of this record indicates that the appellants are the duly elected officers and directors of the corporation. Until they are legally removed, a court should not interfere.
The majority opinion speaks of “uniate,” “ecclesiastical nature,” “hierarchical,” “rituals and practices,” “allegiance,” “religious authority”: language proper to the world of theology and religion — a world in which the constitution says we do not belong. Unless we analyze legal problems involving church groups like we analyze problems involving other kinds of groups, we will continue to be lost in a maze of mysterious language such as this.
What does “in uniate” mean? What does “ecclesiastical nature” mean? I cannot agree that the findings of fact of the lower court- sustain the decision because in all candor I haven’t the slightest idea — as a Justice of this Court — what the concepts of “ecclesiastical nature” and “uniate” mean.
The majority opinion begins by stating that this is an appeal from a final decree holding “that Sts. Peter and Paul Greek Catholic Church of Mount Carmel, Pennsylvania, a corporation, is and has been since its founding a uniate Greek Catholic Church in union with Rome.” The *359opinion ends by saying that “we have not entered into any constitutionally prohibited interpretation of church doctrine to resolve the instant dispute . . . .” The beginning and the ending of the opinion are in strict contradiction. If the lower court decree made a determination that the church corporation in this case is “a uníate Greek Catholic Church in union with Rome,” the instant dispute has definitely been resolved by entering into the prohibited area of interpreting church doctrine.